No

WwW

oO

>

 

tase 2:19-cv-07502-KS Document 21 Filed 07/08/20 Page1ofi1 Page ID #:1907

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

No. CV 19-07502 KS
ELMIR S. SANCHEZ LOPEZ,
ORDER AWARDING
Plaintiff, EAJA FEES
V.

ANDREW M. SAUL, Commissioner
of Social Security,

Nees ee eee Se Se

Defendant.

 

Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
IT IS ORDERED that EAJA fees are awarded in the amount of FOUR
THOUSAND ONE HUNDRED DOLLARS AND 00/100 ($4,100.00) subject to the

terms of the stipulation.

DATE: _July 8, 2020

 

Pyaun L: assnsn_

KAREN L. STEVENSON,
UNITED STATES MAGISTRATE JUDGE

 

 
